Citation Nr: 1023268	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  02-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for T12 myelopathy with 
bowel and bladder paralysis due to intervertebral disc 
syndrome.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the Army National 
Guard from May 1984 to January 1986, and the United States 
Air Force from January 1986 to June 1988.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2001 decision by the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA) which declined to 
reopen a previously denied claim of service connection for 
T12 myelopathy with bowel and bladder paralysis due to 
intervertebral disc syndrome.

The Veteran testified at an August 2004 hearing held before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.

In a December 2004 decision, the Board reopened the claim and 
remanded the underlying service connection issue for further 
development.  When the matter was returned to the Board in 
May 2006, service connection was denied.

The Veteran appealed this denial to the Court of Appeals for 
Veterans Claims (the Court), which in December 2008 vacated 
the May 2006 Board decision and remanded the issue for 
further development.  The Board, in turn, remanded the matter 
to the RO for development in May 2009.

The matter has now been returned to the Board for further 
appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, a further remand is required for compliance 
with the Board's May 2009 directives.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Failure of the Board to ensure compliance is 
error as a matter of law.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Further remand is therefore required.

The May 2009 Board remand directed that a VA examination be 
performed by "an appropriate medical professional in 
neurology."  Although the RO did schedule a neurology 
examination for the Veteran, which took place in June 2009, 
the examination was performed by a Dr. KR, who does not 
appear to have any expertise in neurology.  She is listed in 
VA directives as a "staff physician" and is not shown to be 
a member of the neurology department.  The June 2009 
examination she performed therefore does not comply with the 
Board's remand directive.

The Board further notes that Dr. KR was unable to supply the 
requested nexus opinion without resort to speculation; she 
also did not provide a basis for the conclusion that 
speculation would be required.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).  It cannot be determined whether the 
question of a nexus cannot be resolved in light of current 
medical knowledge, or if the examiner merely lacks the 
background and training required to render the opinion.  As 
was noted by the Veteran's representative in April 2010 
argument, this renders the examination report inadequate.  
When VA undertakes to provide an examination or obtain an 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination with a neurologist.  The 
claims file must be reviewed in 
conjunction with the examination.  The 
examiner must opine as to whether it is at 
least as likely as not that the Veteran's 
T12 myelopathy with bowel and bladder 
paralysis is caused or aggravated by any 
disease or injury during the Veteran's 
active duty service.  The role of the 1986 
spinal tap and blood patch procedure, as 
well as the 1988 lifting injury, if any, 
must be specifically discussed.  The 
examiner should also reconcile his or her 
findings with opinions already of record, 
to include January 2005 and June 2009 
examinations.

A full and complete rationale for all 
opinions expressed, or explaining why an 
opinion cannot be offered, must be 
provided.

2.  The RO should review the claims file 
to ensure that the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



